Claims 11-21 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising a steering column that is adjustable by motor for a motor vehicle, comprising: a carrying unit configured to attach to a vehicle body, and an actuating unit held by the carrying unit, in which a steering spindle is rotatably mounted about a longitudinal axis, the actuating unit including: an adjustment drive, which is connected to the carrying unit and to the actuating unit, and by means of which the actuating unit is adjustable relative to the carrying unit, wherein the adjustment drive includes a threaded spindle with an axis, said threaded spindle engaging in a spindle nut, a drive unit and a gear wheel that is driveable to rotate about the axis by the drive unit, said gear wheel including a toothing portion that is arranged axially between two circumferential bearing faces coaxial to the axis, wherein the gear wheel is connected to the spindle nut or the threaded spindle for rotation therewith, and wherein the threaded spindle and the spindle nut are driveable to rotate relative to one another about the axis by the drive unit, wherein the gear wheel has a core element, to which two bearing rings are connected, said bearing rings each having a bearing face and being axially supported against one another, as required by claim 11.  The closest prior art, Matsumoto et al. (U.S. Patent No. 4,893,518 A), does not disclose or render obvious the claim combination comprising, inter alia, the gear wheel having a core element, to which two bearing rings are connected, said bearing rings each having a bearing face and being axially supported against one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656